Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Aaron Fishman on 7/20/2021.

1. Method for manufacturing an aircraft composite material part comprising a body (14) extended by a reinforced coupling end (16), comprising the operations of: 
– forming a fibrous blank (13) from a three-dimensional fabric comprising warp threads (12) oriented in a main direction (AR) with separation of at least one end (16) of the fibrous blank (13) in order to constitute at least two sets of integrated layers (21, 22, 23); 
– shifting at least one set of integrated layers (22, 23) in a planar configuration by offsetting one end edge (24) of said set of integrated layers (22, 23) by applying to said end edge (24) a shear displacement oriented parallel to the set of integrated layers (22, 23) and perpendicular to the main direction (AR), in order to incline the warp threads (12) of said set of integrated layers (22, 23) relative to the main direction (AR); 
– shaping of the fibrous blank in order to constitute a preform; 
– injection of a matrix into the preform. 

2. Method according to claim 1, wherein the separation of the fibrous blank is carried out during an operation for weaving the three-dimensional fabric according to a separation plane parallel to the main direction (AR) by arranging a routing of the weft threads (11) without crossing the separation plane in the reinforced end (16). 

3. Method according to claim 1, wherein after the shifting operation, the warp threads are inclined by an angular value between +45 degrees and –45 degrees relative to the main direction (AR). 

4. Method according to claim 1, including the application of a means of attachment to a portion of each shifted set of integrated layers in order to hold same in shifted configuration. 

5. Method according to claim 1, including the addition of threads of fibreglass, carbon or Kevlar by sewing or by cross stitching a plurality of shifted sets of integrated layers in order to hold same together. 

6. Method according to claim 1, wherein the coupling end comprises a proportion of weft threads (11) relative to the warp threads (12) that is different from the proportion of weft threads (11) relative to the warp threads (12) in the body (14). 

7.  Method according to claim 1, wherein the weft threads (11) have in the reinforced end (16) a section smaller than the section of the weft threads (11) in the body (14). 

8.  Method according to claim 1 for manufacturing a turbomachine flow straightener (1) made from composite material including a body forming a blade (2) extended by at least one attachment coupling end (3, 4), wherein the main direction (AR) corresponds to the direction of the body. 

9.  Method according to claim 1, wherein the end (16) is separated into a plurality of sets of integrated layers (21, 22, 23), and wherein said sets of integrated layers (21, 22, 23) are shifted in a balanced manner so that the sum of the angles of the warp threads (12) of each set of integrated layers (21, 22, 23) relative to a plane parallel to the main direction (AR) and normal to said sets of integrated layers is zero. 

10. Method according to claim 1, wherein the end (16) is separated into a plurality of sets of integrated layers and wherein said sets of integrated layers are shifted symmetrically in order to comprise a plane of symmetry for which each pair of sets of integrated layers located on either side and 

11. Method according to claim 8, wherein the end (16) is separated into a central set of integrated layers (21), an upper set of integrated layers (22) and a lower set of integrated layers (23), wherein the upper set of integrated layers (22) and the lower set of integrated layers (23) are shifted so that the warp threads (12) of said shifted sets of integrated layers (22, 23) are inclined by opposite angles relative to a plane that is normal to the central set of integrated layers (21) and parallel to the warp threads of the central set of integrated layers (21). 

12. Method according to claim 9, wherein the separated sets of integrated layers (21, 22, 23) are folded relative to the remainder of the fibrous blank (13) in order to constitute a coupling end of the straightener (1), before injection of the matrix. 

The purpose of this Examiner’s amendment is to define the scope of a method to an aircraft component and to fix minor informalities.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Structural composites having shifted layers is old and well known both within the turbine arts (see e.g. US 5,899,241, US 10,577,939 and US 10,995,431) and in composites and weaving in general ( US 2017/0252617). However the prior art fails to teach the specific method step “with separation of at least one end of the fibrous blank” such that on the one end the step of “offsetting one edge of said set of integrated layers by applying to said end edge a shear displacement oriented parallel to the set of integrated layers in order to incline the warp threads of said set of integrated layers relative to the main direction” is performed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WOODY A LEE JR whose telephone number is (571)272-1051.  The examiner can normally be reached on Monday - Friday 0800-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WOODY A LEE JR/               Primary Examiner, Art Unit 3745